 



Exhibit 10.32
BIOSANTE PHARMACEUTICALS, INC.
DESCRIPTION OF EXECUTIVE OFFICER
COMPENSATION ARRANGEMENTS
BioSante Pharmaceuticals, Inc. has entered into employment agreements with each
of its executive officers, copies of which agreements have been filed with the
Securities and Exchange Commission, as exhibits to BioSante’s annual report on
Form 10-K. The following is a description of oral amendments to those employment
agreements or additional oral compensation arrangements between BioSante and the
following executive officers of BioSante:

                      Name of
Executive       Base   Bonus   Stock     Officer   Title   Salary   Arrangements
  Options   Other
Stephen M. Simes
  Vice Chairman, President and Chief Executive Officer   $417,640 per year.  
$256,100 for the year ended December 31, 2007, one-half paid in January 2008 and
the remaining one-half to be paid on December 31, 2008 so long as Mr. Simes is
still employed by BioSante as of such date, or earlier upon a change in control
of BioSante or if Mr. Simes is terminated without cause.   Options to purchase
shares of BioSante common stock may be granted from time to time in the sole
discretion of the board of directors of BioSante.
On January 15, 2008, the BioSante board of directors granted Mr. Simes an option
to purchase 100,000 shares of BioSante common stock at an exercise price of
$3.995 per share.   Under the BioSante Pharmaceuticals, Inc. 401(k) Savings
Plan, participants, including executive officers, may voluntarily request that
BioSante reduce pre-tax compensation by up to 100% (subject to certain special
limitations) and contribute such amounts to a trust. BioSante contributed an
amount equal to 50% of the amount that each participant contributed under this
plan.

Executive officers receive other benefits received by other BioSante employees,
including health, dental and life insurance benefits. Executive officers also
receive an auto allowance.

Mr. Simes also receives reimbursement for excess long-term disability and excess
life insurance premiums and taxes associated with the premiums.
 
                   
Phillip B. Donenberg
  Chief Financial Officer, Treasurer and Secretary   $232,140 per year.  
$87,600 for the year ended December 31, 2007, one-half paid in January 2008 and
the remaining one-half to be paid on December 31, 2008 so long as Mr. Donenberg
is still employed by BioSante as of such date, or earlier upon a change in
control of BioSante or if Mr. Donenberg is terminated without cause.   Options
to purchase shares of BioSante common stock may be granted from time to time in
the sole discretion of the board of directors of BioSante.
On January 15, 2008, the BioSante board of directors granted Mr. Donenberg an
option to purchase 60,000 shares of BioSante common stock at an exercise price
of $3.995 per share.   Under the BioSante Pharmaceuticals, Inc. 401(k) Savings
Plan, participants, including executive officers, may voluntarily request that
BioSante reduce pre-tax compensation by up to 100% (subject to certain special
limitations) and contribute such amounts to a trust. BioSante contributed an
amount equal to 50% of the amount that each participant contributed under this
plan.

Executive officers receive other benefits received by other BioSante employees,
including health, dental and life insurance benefits. Executive officers also
receive an auto allowance.

